Citation Nr: 1550695	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  11-16 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable rating for erectile dysfunction.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran had active service from August 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky (hereinafter, Agency of Original Jurisdiction (AOJ)).  

As a preliminary matter, the Board notes that the AOJ has certified for appeal the issue of entitlement to an initial compensable rating for erectile dysfunction.  In a Written Brief Presentation dated October 2015, the Veteran's representative identified an issue of entitlement to an initial rating in excess of 10 percent for tinnitus as an issue on appeal.  It is a well-established judicial doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits and that, once apparent, a potential jurisdictional defect may be raised by the court, tribunal or any party, sua sponte, at any stage in the proceedings.  Barnett v. Brown, 83 F.3d 1380, 1383 (1996).  Within the VA regulatory system, the Board is the sole arbiter of decisions concerning its jurisdiction.  38 C.F.R. § 20.101(c) (2015).  The Board has statutory authority to review all questions necessary to a decision in the matter, and is not necessarily limited to the issue(s) certified for appeal.  38 U.S.C.A. §§ 511(a), 7104(a) (West 2014).  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The Board's authority to review an adverse AOJ decision is initiated upon a claimant's submission of a notice of disagreement (NOD) and completed by a substantive appeal after a statement of the case (SOC) has been furnished.  38 U.S.C.A. §§ 7105(a); 38 C.F.R. § 20.200.  An NOD must (1) express disagreement with a specific determination of the AOJ; (2) be filed in writing; (3) be filed with the AOJ; (4) be filed within one year after the date of mailing of notice of the AOJ decision; and (5) be filed by the claimant or the claimant's authorized representative.  38 C.F.R. §§ 20.201, 20.300.  While special wording is not required, an NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201; Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002). 

A substantive appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals" or correspondence containing the necessary information.  38 C.F.R. § 20.202.  A Substantive Appeal must be filed within 60 days from the date that the AOJ mails the SOC to the claimant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  38 C.F.R. § 20.302(b)(1).

In determining its jurisdiction, the Board must be cognizant that the VA adjudicative system is non-adversarial and pro-claimant in nature wherein pro se filings are liberally and sympathetically construed.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); EF. v. Derwinski, 1 Vet. App. 324 (1991).

In a November 2009 rating decision, the AOJ granted service connection for prostate cancer, status post-radical prostatectomy, and assigned an initial 100 percent rating effective September 22, 2009; granted entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(k) based on loss of use of a creative organ effective October 2, 2009; and granted service connection for tinnitus and assigned an initial 10 percent rating effective September 22, 2009.

In the July 2010 rating decision, the AOJ granted service connection for erectile dysfunction and assigned an initial noncompensable rating effective June 15, 2010; granted service connection for post-radical prostatectomy scar with residual pain and assigned an initial 10 percent rating effective June 15, 2010; and proposed a rating reduction from 100 percent to 40 percent for prostate cancer, status post-radical prostatectomy. 

In September 2010, the Veteran submitted a document entitled "Notice of Disagreement" (emphasis original) "appealing the percentages assigned to the two conditions listed in the Rating Decision (post-radical prostatectomy and erectile dysfunction)."  He made no mention of his post-radical prostatectomy scar.  He also indicated his intent in "appealing" the absence of an AOJ adjudication of a service connection claim for hearing loss.

In response, the AOJ sent the Veteran a letter on September 14, 2010 notifying him of its receipt of an NOD on his claim for "post-radical prostatectomy scar with residual pain and [e]rectile dysfunction."  In a September 29, 2010 letter, the AOJ, inter alia, explained to the Veteran that his September 2010 statement was not accepted as an NOD with respect to the proposed rating reduction for prostate cancer, status post-radical prostatectomy, as a final decision had not been reached.  The AOJ also requested clarification as to whether the Veteran intended to file a service connection claim for hearing loss.

In October 2010, the Veteran submitted a written statement arguing his entitlement to a 20 percent rating for penile deformity with loss of erectile power.  He made no mention of his post-radical prostatectomy scar.

In November 2010, the AOJ reduced the disability rating for prostate cancer, status post-radical prostatectomy, from 100 percent to 40 percent effective February 1, 2011. 

On December 2, 2010, the AOJ sent the Veteran a duty to assist letter on the issue of entitlement to service connection for hearing loss.

On December 7, 2010, the AOJ furnished the Veteran an SOC on the issue of entitlement to an initial compensable rating for erectile dysfunction.

In March 2011, the AOJ denied a claim of service connection for hearing loss.

In June 2011, the Veteran submitted a VA Form 9 (Appeal to the Board of Veterans' Appeals) on the issue of entitlement to an initial compensable rating for erectile dysfunction.  At this time, the Veteran argued his entitlement to a rating in excess of 10 percent for tinnitus.

In November 2011, the AOJ furnished the Veteran an SOC on the issue of entitlement to a rating in excess of 40 percent for prostate cancer, status-post radical prostatectomy.

In March 2013, the AOJ furnished the Veteran an SOC on the issue of entitlement to a rating in excess of 10 percent for tinnitus.  In doing so, the AOJ accepted the Veteran's September 2010 statement referring to hearing loss as a timely filed NOD.

On September 12, 2013, the AOJ sent the Veteran a letter which, inter alia, stated as follows:

We have tried to contact you, but have been unable to reach you.  We are unsure as if it was your intention to appeal the evaluation of your residual scar, currently evaluated at 10% disabling.  If it was your intention to appeal this issue, you should let us know within the next 30 days.  Unless we hear from you, no further action will be taken.

Additionally, we wanted to inform you that the issues of evaluation of prostate cancer and tinnitus have been closed, as we never received a VA Form 9 for these issues and the time limit to submit a Form 9 has expired.  If you would like to reopen a claim for this issue, please let us know.  Unless we hear from you, no further action will be taken.

In October 2013, the Veteran submitted a VA Form 9 referring to the SOC he received in December 2011.  In this statement, he limited his argument to his entitlement to a compensable rating for erectile dysfunction.

Thereafter, on October 29, 2013, the AOJ certified for appeal a single issue of entitlement to an initial compensable evaluation for erectile dysfunction.

Based upon this procedural history, the Board finds that the Veteran has perfected an appeal on the issue of entitlement to an initial compensable evaluation for erectile dysfunction.  

However, the Board finds no further issues in appellate status.  In this respect, following the issuance of the November 2011 SOC on the issue of entitlement to a rating in excess of 40 percent for prostate cancer, status-post radical prostatectomy and the March 2013 SOC on the issue of entitlement to a rating in excess of 10 percent for tinnitus, the record does not reflect that the Veteran filed a timely substantive appeal on these issues, or that the AOJ took any actions to waive the requirement for a timely filed substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2010).  Rather, by letter dated September 2013, the AOJ informed the Veteran that the appeal on these claims had been closed.  See Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557 (2003) (a claimant's failure to file a timely Substantive appeal from an AOJ decision does not automatically foreclose an appeal, render a claim final, or deprive the Board of jurisdiction unless there was also an indication that the AOJ closed the appeal pursuant to 38 C.F.R. § 19.32).  Thus, the Board declines to interpret the October 2015 Written Brief Presentation as a proper substantive appeal on the issue of entitlement to an initial rating in excess of 10 percent for tinnitus.  

Additionally, after the AOJ's July 2010 rating decision which granted service connection for both erectile dysfunction and post-radical prostatectomy scar with residual pain, the Board finds no specific statement from the Veteran disagreeing with the disability rating assigned for his scar disability.  Additionally, the Veteran did not respond to the AOJ's September 2013 request for clarification as to whether he intended to appeal the disability rating assigned.  As such, the Board finds that the Veteran has not initiated an appeal with respect to the disability rating assigned for post-radical prostatectomy scar with residual pain.

In addition to a paper claims folder, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) and Virtual VA paperless claims files.  In pertinent part, the October 2015 Written Brief Presentation is located in VBMS and additional VA treatment records are located in Virtual VA.   

In this regard, the Board notes that, after the issuance of the December 2011 supplemental SOC (SSOC), the AOJ associated additional VA clinic records with the claims folder (Virtual VA).  The Board finds no lay or medical evidence within these records which is potentially relevant to the issue on appeal.  As none of newly submitted evidence is relevant to the issue at hand, the Board may proceed to adjudicate this claim without any prejudice accruing to the Veteran.  See 38 C.F.R. §§ 19.31, 20.1304 (Board may not consider any "pertinent evidence" not considered by the AOJ unless the procedural right for AOJ review is waived by the claimant).  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding that the Board cannot consider newly submitted evidence without first remanding the case to the AOJ for initial consideration or obtaining the Veteran's waiver).  

As a final preliminary matter, the Board notes that, in October 2010, Attorney Cathy C. Hughes submitted some documentation in support of the appeal on the Veteran's behalf.  The record does not reflect that the Veteran ever elected Attorney Hughes to be a representative in his appeal, and this attorney has not submitted any other communication since October 2010.  Thus, the Board recognizes The American Legion as the properly designated representative of the Veteran.  See VA Form 21-22 (Appointment of Veterans Claims Service Organization as Claimant's Representative) received in September 2009.

The issue of entitlement to service connection for testicular atrophy has been raised by the record in the June 2011 VA Form 9.  This issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).


FINDINGS OF FACT

1.  The Veteran's erectile dysfunction is manifested by loss of erectile power without deformity of the penis.
 
2.  The Veteran is already in receipt of the maximum level of SMC for loss of use of a creative organ.

CONCLUSION OF LAW

The criteria for a separate initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1114(k), 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.14, 4.31, 4.115b, Diagnostic Code (DC) 7522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

The Board observes, with respect to the propriety of the initially assigned rating for erectile dysfunction, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, supra.  In this case, the Veteran's claim for service connection for erectile dysfunction was granted and an initial rating was assigned in the July 2010 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and post-service VA treatment records have been obtained and considered.  The Veteran has not identified any relevant private treatment records or any relevant records in the possession of the Social Security Administration (SSA).  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that "there must be specific reason to believe [SSA] records may give rise to pertinent information to conclude that they are relevant").  Thus, the Board is unaware of any additional, outstanding records that have not been requested or obtained. 

The Veteran was also afforded VA examinations in conjunction with the claim on appeal in June 2010 and July 2011 to determine the nature and severity of his erectile dysfunction.  These examinations are adequate in order to evaluate the Veteran's service-connected erectile dysfunction as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Additionally, these examination reports are supplemented by findings in the clinic setting.

In the October 2015 Written Brief Presentation, the Veteran's representative argued for the Veteran's entitlement to an additional VA examination due to the passage of time.  Additionally, the Veteran has argued that his VA clinic records contain various errors such as notations that he has normal ejaculation, that his penis was "normal" despite his report of shrinkage and, that he was reported as having a normal prostate examination when his prostate had been removed.

Importantly, as addressed below, the Veteran's award of SMC benefits based upon loss of use of a creative organ compensates him for loss of erectile power.  The Veteran had voiced his allegation of penile shrinkage prior to his VA examination in July 2011.  A review of the record after the July 2011 VA examination does not reflect any lay or medical evidence of additional features of disability involving deformity of the penis or any other feature of erectile dysfunction other than impotence.  The mere passage of time, alone, since an otherwise adequate examination, does not obligate VA to have the Veteran reexamined simply as a matter of course.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Here, as there is no lay or medical description of disability since July 2011 which suggests the possibility of a higher rating, the Board finds that additional development by way of another examination would be redundant and unnecessary. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

The Veteran seeks a compensable schedular rating for his service-connected erectile dysfunction.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Historically, the Veteran is service-connected for prostate cancer.  On October 2, 2009, he underwent an open radical prostatectomy with bilateral lymph node resection.  A November 2009 AOJ rating decision awarded service connection for prostate cancer as well as SMC based on "loss of use of [the] prostate," pursuant to 38 U.S.C.A. § 1114(k) effective October 2, 2009.  VA clinic records prior to the surgery reflect the Veteran's treatment for erectile dysfunction (ED) with Levitra which was reported as "adequate."  See VA clinic record dated July 2009.

The Veteran was afforded VA genitourinary examination in June 2010.  At that time, he reported erectile dysfunction which failed to respond to oral therapy or pump.  He was unable to achieve penetration.  The examiner found that the Veteran manifested erectile dysfunction most likely related to prostate surgery.  It was noted that oral therapy and vacuum pump device were not effective in allowing intercourse.  On examination, the examiner described normal penile and testicle findings.  The prostate was absent.

A July 2010 AOJ rating decision granted service connection for erectile dysfunction, and assigned an initial noncompensable rating, under DC "7599-7522," effective June 15, 2010.

At a VA examination in July 2011, the Veteran reported that he started experiencing weaker erections in 2005 and Viagra helped him to perform normally.  It was further noted that, in November 2009, the Veteran developed cancer of the prostate, which was treated by a radical prostatectomy.  After such surgery, he had a total loss of erection and Viagra has not helped since then.  Erectile dysfunction was noted on examination and that vaginal penetration was not possible and he had an absence of ejaculation.   Examination of the testicles, epididymis/spermatic cord/scrotum, and seminal vesicles was normal.  It was noted that his prostate had been removed surgically.

The Board notes that there is no specific diagnostic criterion for erectile dysfunction.  See generally 38 C.F.R. § 4.115b, Ratings of the Genitourinary System, DCs 7500-42.  When a Veteran is diagnosed with an unlisted disease, the condition must be rated under an analogous diagnostic code.  38 C.F.R. §§ 4.20 and 4.27.  Here, the AOJ has rated the Veteran's erectile dysfunction under DC "7599-7522," which represents an unlisted genitourinary disability evaluated by analogy to penis deformity with loss of erectile power.  See 38 C.F.R. § 4.115b, DC 7522.  See generally 38 C.F.R. §§ 4.20, 4.27 (providing that unlisted disabilities requiring rating by analogy will be coded as the first two numbers of the most closely related body part and "99").

Pursuant to DC 7522, a 20 percent rating is warranted for deformity of the penis with the loss of erectile power.  This is the only schedular rating provided under this diagnostic code.  The Board notes that, in every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  The Board notes that no other schedular criteria are applicable to erectile dysfunction.

As discussed above, the AOJ has separately awarded the maximum rating for SMC based upon loss of use of a creative organ under 38 U.S.C.A. § 1114(k).  This compensation contemplates impotence, and may be awarded even if the Veteran can achieve erection and penetration with the use of medication.  See Veterans Benefits Administration (VBA) Adjudication Manual M21-1, Part III.iv.4.I.2.b (Entitlement to SMC Associated With ED).  A separate rating under DC 7522 may only be awarded deformity of the penis with loss of erectile power.  See M21-1, Part III.iv.4.I.2.a (Deformity of the Penis With Loss of Erectile Power).  However, VBA has indicated that a compensable rating under DC 7522 is not warranted in the absence of deformity, and instructs that such deformity be "evident."  Id.

Thus, the record reflects that the Veteran has been awarded VA compensation for impotence regardless of whether his impotence is complete or whether medications or implantations allow some form of erection and penetration.  As such, any further compensation for erectile dysfunction alone, regardless of the severity, would constitute pyramiding that is prohibited under 38 C.F.R. § 4.14.  

As such, the evidence must demonstrate "deformity of the penis" to warrant an additional schedular rating under DC 7522.  Here, the medical evidence does not describe any deformity of the Veteran's penis.  See VA examinations dated July 2010 (normal) and July 2011 (normal).  See generally VA clinic records dated October 2009 (normal phallus) and September 2010 (circumcised with no gross induration).

Here, the Veteran argues that his penis and testicles are smaller in size since his prostate surgery with loss of 1/2 the length of his penis.  See VA Form 21-4138 received in October 2010 and VA Form 9 received in June 2011.  Notably, a March 2011 VA urology consultation was significant for the following report by the Veteran:

[The Veteran] has no signs of erections and was interested in vacuum device.  It worked, but he had lost some length and the dorsal aspect of the penis is sore ...

Other than penile length, the Veteran has not described any "deformity" of the penis.  Rather, his arguments focus on the extent and severity of his inability to obtain and maintain an erection.  See VA Form 21-4138 received in October 2010 and VA Form 9 received in June 2011.

On review of the lay and medical evidence, the Board finds that the Veteran's erectile dysfunction is not manifested by penile deformity.  The VA examiners in July 2010 and July 2011, as well as a VA clinician in October 2009, clinically described the Veteran's penis as normal.  A visual inspection by a VA clinician in September 2010 did not report any evident deformity.  On the other hand, the Veteran describes a loss of penile size as an aspect of "deformity."  As reflected in the March 2011 VA urology consultation, the Veteran appears to report loss of penile length during an erection - which is an aspect of his impotence that is compensated with his award of SMC compensation.  

Overall, the Veteran is clearly competent to describe visible aspects of his penile length.  The VA examiners and clinicians are similarly competent to describe physical features.  To the extent that the Veteran's description of loss of penile length can be construed as describing penile "deformity," the Board places greater probative weight to the VA examiner and clinician descriptions as these examiners have consistently provided an objective medical assessment that the Veteran's penile examination is normal from a clinical inspection point of view.  Notably, these examiners have greater knowledge than the Veteran due to their medical training and expertise as to what constitutes a deformity when considering the variations amongst the general population.  According to these examiners, there was no "evident" penile deformity.  The Veteran has described 1/2 loss of penile length during erections which is considered a feature of his impotence that has been compensated by his award of SMC benefits.  

Thus, the Board finds that the preponderance of the evidence establishes that the Veteran's erectile dysfunction is manifested by loss of erectile power without deformity of the penis.  As noted above, his impotence has been compensated by an award of the maximum level of SMC for loss of use of a creative organ.  Therefore, the Veteran does not meet or nearly approximate the criteria for a separate compensable initial rating under DC 7522.  The benefit of the doubt rule, therefore, does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

III.  Other Considerations

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's erectile dysfunction; however, the Board finds that at no time during the appeal has the Veteran met the criteria for "penile deformity."  Therefore, assigning a staged rating is not warranted. 

Additionally, the Board has contemplated whether the Veteran's claim for a higher initial rating should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 38 C.F.R. § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected erectile dysfunction with the established criteria found in the rating schedule.  The Board finds that the Veteran's erectile dysfunction symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran describes complete impotence and/or loss of penile length with an erection which is contemplated with the award of the maximum level of SMC for loss of use of a creative organ.  The Veteran has described testicular atrophy which is not service-connected, and the Board has referred a service connection claim for testicular atrophy to the AOJ for appropriate development and adjudication.  Otherwise, the Veteran does not describe any aspects of disability which is not contemplated by his award of SMC benefits based upon loss of use of a creative organ.

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effects of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed.Cir. 2014).  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disability addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected erectile dysfunction is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

As a final point, the Board notes that a claim for a total disability rating based on individual unemployability (TDIU) may be raised in the record as a component of a claim for higher rating (see, e.g., Rice v. Shinseki, 22 Vet. App. 447 (2009)).  In this case, the record does not include any lay or medical evidence suggesting that the Veteran's erectile dysfunction has rendered him unable to secure and maintain substantially gainful employment.  Therefore, the Board finds that a claim for TDIU has not been raised by the Veteran or reasonably raised by the record.  Therefore, further consideration of a TDIU is not warranted.


ORDER

A compensable initial rating for erectile dysfunction is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


